DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2021 has been entered.

EXAMINER’S AMENDMENT
The application has been amended as follows:  The restricted Claims 1, 3, 4, and 6 have been cancelled with permission granted by the Applicant’s Representative, Jonathan Tsao, on 5/6/2021. 
 
Allowable Subject Matter
Claims 7-10 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  The Applicant’s amended method steps of independent claim 7 “for forming a three-dimensional article by powder bed fusion, comprising the steps of: (a) distributing a first layer of a powdered medium over a powder bed; (b) heating the first layer of the powdered medium distributed over said powder bed to a temperature below a melting point of the powdered medium; (c) projecting an image of a first cross-sectional layer of the three-dimensional article on the first layer of the powdered medium by spatial light modulation of a 
The prior art of DeMuth (US20170232637A1) teaches a method for means for distributing layers of a powdered medium over a powdered bed (Fig 3A, items 342 & 392; [0049]), a means for heating the current powder layer to a temperature below its melting point [0044], a means for projecting images of respective cross-sectional layers onto the respective powder medium layer [0027] with said image created by spatial light modulation of the first laser beam [0058, 0027], projecting the first beam through the first optical path onto respective layers [0058] to fuse the current powder layer matching the respective image of the object ([0027, 0029]); and teaches a control system coupled to the means for distributing, heating, and projecting [0043] 

DeMuth also does not teach a LCoS projection but instead a LCD projection [0077], and they are fundamentally different in their manner of operation.
The prior art of Shkolnik (US20170225393A1) teaches a beam splitter (Fig. 1A, item 44) directing two laser beams into two linear scanning devices (Fig. 1A, items 50a&50b) delivering output beams from two optical paths (Fig. 1A, items 51a&51b) which will intersect at a focal point.  Each linear scanning device further comprises a collimator (Fig. 7, item 120) and cylindrical lens (Fig. 7, item 122; [0031]), and a DMD [0003].
Shkolnik is silent on the use of an LCoS projector for either laser beam path.  
These, and all other discovered prior art, alone or in combination, do not anticipate or provide a grounds for rejection of claim 7; specifically, where the first and second laser beams are formed from a common laser beam using a polarizing beam splitter, and wherein the first LCoS panel is configured to receive the first laser beam from the polarizing beam splitter.
Therefore, claim 7 is allowable, and its dependent claims 8-10 and 13-16 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363. The examiner can normally be reached on M-Th 7:30AM - 5:30PM.  Examiner interviews are available via telephone, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. GROSSO
Examiner
Art Unit 1748
/GREGORY CHAD GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742